Exhibit 10.1


EMPLOYMENT AGREEMENT


THIS AGREEMENT is made this 20 day of April, 2006 by and between Percival Ltd.
company with an address at 18 Halevna St., Israel (the "Company") and Yami
Tarsi, an individual residing at , Makabim, Israel (the "Executive").

WHEREAS:


A. The Company has agreed to engage the Executive to serve in the role of the
Chief Executive Officer of the Company;

B. The Executive and the Company wish to formally record the terms and
conditions upon which the Executive will be employed by the Company, and each of
the Company and the Executive have agreed to the terms and conditions set forth
in this Agreement, as evidenced by their execution hereof.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the mutual covenants and agreements herein contained, the parties hereto
covenant and agree as follows:

1.      ENGAGEMENT     1.1.      Engagement of Executive. Subject to earlier
termination of the Agreement as hereinafter provided, the Company hereby agrees
to employ the Executive in accordance with the terms and provisions hereof. In
addition, the Executive will be seconded to, and appointed as the CEO of the
parent company of the Company, Medina International Corp. (the "Parent
Company"), without being entitled to any additional compensation other than the
salary and additional compensation to which he is entitled pursuant to this
Agreement, but, in such event, indemnification will be granted to him by the
Parent Company in connection with his position.     1.2.      Term. Unless
terminated earlier in accordance with the provisions hereof, the term of
employment under this Agreement shall commence on April 23,2006 (the "Effective
Date") and shall continue until terminated by either party as provided herein
(the "Term").     1.3.      Exclusive Service. The Executive agrees to
faithfully, honestly and diligently serve the Company and the Parent Company and
to devote substantially all of Executive's time, attention and best efforts to
further the business and interests of the Company and the Parent Company during
the period of this Agreement, to the exclusion of all other employment, except
for those other engagements as shall be specifically authorized and approved in
advance by the board of directors of the Company (the "Board"). The Executive
agrees and undertakes to inform the Board immediately after becoming aware of
any matter that may in any way raise  

--------------------------------------------------------------------------------

  a conflict of interest between the Executive and the Company. For the
avoidance of doubt, nothing in this Section 1.3 shall degrade from the
Executive's obligation to continue observing all of his undertakings under this
Agreement in their entirety, including, without limitation, his obligations of
confidentiality and non- disclosure.     1.4.      Duties. The Executive's
services hereunder shall be provided on the basis of the following terms and
conditions:      1.4.1.      reporting directly to the Board, the Executive
shall serve as the CEO of the Company;      1.4.2.      the Executive shall be
responsible for setting the overall corporate direction for the Company,
including establishing and maintaining budgets for the Company and ensuring the
Company has adequate capital for its operations, marketing and general corporate
activities, all subject to any applicable law and to instructions provided by
the Board from time to time;      1.4.3.      the Executive shall faithfully,
honestly and diligently serve the Company and cooperate with the Company and
utilize maximum professional skill and care to ensure that all services rendered
hereunder are to the satisfaction of the Company, acting reasonably, and the
Executive shall provide any other services not specifically mentioned herein,
but which by reason of the Executive's capability the Executive knows or ought
to know to be necessary to ensure that the best interests of the Company are
maintained;      1.4.4.      the Executive shall assume, obey, implement and
execute such duties, directions, responsibilities, procedures, policies and
lawful orders as may be determined or given from time to time by the Board; and
     1.4.5.      the Executive shall report the results of his duties hereunder
to the Board as it may request from time to time.      1.4.6.      In addition,
the Executive shall assume similar duties and obligations toward the Parent
Company and its board of directors, as part of the management services provided
by the Company to the Parent Company, as shall be agreed upon by both companies.
  2.      COMPENSATION     2.1.      Salary. For services rendered by the
Executive during the Term, the Executive shall be paid a monthly salary, payable
within 10 days after the end of each month, at a gross monthly rate of US$ 7,600
(the "Salary"), as follows:      2.1.1.      The Salary shall be paid in NIS
translated pursuant to the official representative rate of exchange of the US$
as published by the Bank of Israel on the payment date. Any deductions required
to be made by the Company and submitted to relevant tax or other authorities
will be deducted at source.  

--------------------------------------------------------------------------------

2.1.2.      The Executive's assignment is included among the positions of
management or those requiring a special degree of personal trust, and the
Company is not able to supervise the number of working hours of the Executive;
therefore the provisions of the Israeli Hours of Work and Rest Law - 1951, will
not apply to the Executive and he will not be entitled to any additional
remuneration whatsoever for his work with the exception of that specifically set
out in this Agreement.  

2.1.3.  Executive’s Salary and other benefits shall be annually reviewed by   
the Board based on his and the Company’s performance, all at the    Board’s sole
and absolute discretion. 


2.1.4.      At the Board's sole and absolute discretion, the Executive shall be
entitled to special bonuses for significant events or business achievements.  

2.2.      Expenses. The Executive will be reimbursed by the Company for all
business expenses incurred by the Executive in connection with his duties,
within previously approved budgets, upon submission of a monthly statement of
documented expenses. This includes, without limitation, full use of cellular
phone, use of one dedicated telephone/data line at home, payments of expenses
incurred when traveling abroad, per diem payments for travel abroad according to
the rules set forth by the Israeli Tax Authorities and others. The Executive
shall bear any tax payments resulting from the aforesaid, to the extent
applicable.   2.3.      Shares. Executive shall be entitled to participate in
the Employee Stock Incentive Plan pursuant to Section 102 of the of the Israeli
Income Tax Ordinance, to be adopted by the Parent Company (the "Plan"), and he
shall be issued up to 968,640 restricted shares of Common Stock of the Parent
Company, par value US$ 0.001 each, or options to buy such shares (collectively
the "Shares") representing 3% of the Parent Company's issued and outstanding
share capital (on a fully diluted basis) on the Effective Date, under the
following terms:     2.3.1.      The Options shall be subject to a vesting
period of 3 years starting on the Effective Date as follows: (i) one third shall
be vested upon the first anniversary of the Effective Date; (ii) two thirds
shall be vested in 4 equal semi annually installments thereafter, provided that
the Executive continues to be engaged by the Company at the applicable date of
vesting.     2.3.2.      The Parent Company shall issue the Shares following and
subject to the approval of, and pursuant to terms of, the Plan to be adopted by
the Parent Company. The Executive acknowledges that in order to receive the
Shares, he will be required to execute additional documents in compliance with
the applicable tax laws and/or other applicable laws, including a stock grant
agreement to be executed between the Executive and the Parent Company (the
"Stock Grant Agreement").  

--------------------------------------------------------------------------------

  2.3.3. The number of Shares under the Plan shall be proportionately adjusted  
   for any increase or decrease in the number of issued Shares of the Parent
Company resulting from a stock split, reverse stock split, combination or
reclassification of such Common Stock and will otherwise be subject to the terms
of the Stock Grant Agreement and the Plan.     2.4.      Company Vehicle. The
Executive shall be entitled to the use of a car of the 3 licensing class, as
shall be determined by the Company, for which the Company shall incur all
expenses associated therewith, but excluding personal traffic fines.      The
use of such car shall be subject to the Company's instructions, as may be
amended from time to time. The Executive shall bear any tax payments resulting
from the aforesaid, to the extant applicable     2.5.      Vacation; Recreation
Pay. The Executive shall be entitled to cumulative paid vacations of 20 days per
year. In addition, Executive shall be entitled to sick leave and Recreation Pay
according to applicable law. Executive shall be entitled to cash redemption of
vested vacation upon termination of this agreement, with or without cause,
according to Israeli Labor Law and practice.     2.6.      Deductions. The
Executive acknowledges that all payments by the Company in respect of the
services provided by the Executive shall be net of all amounts which the Company
as employer is required to deduct or withhold from the Salary or other payments
to an executive in accordance with statutory requirements (including, without
limitation, income tax, employee contributions and unemployment insurance
contributions).   3.      SOCIAL INSURANCE AND BENEFITS     3.1.      Managers
Insurance. The Company shall insure Executive under an accepted "Manager's
Insurance Scheme" (the "Managers Insurance") as follows: (i) the Company shall
pay an amount equal to 5% of Executive's Salary towards savings (“tagmulilm”)
and 2.5% of Executive's Salary for disability insurance and shall deduct 5% from
Executive's Salary and pay such amount towards savings under the Managers
Insurance; and (ii) the Company shall pay an amount equal to 8 1/3% of
Executive's Salary towards a fund for severance compensation which shall be
payable to Executive upon severance, subject to provisions of Section 3.3
herein. The aforementioned allocations shall be in lieu of severance pay
according to the Israeli Severance Pay Law - 1963.     3.2.      Effect of
Termination. Upon termination of this Agreement by either party, other than in
circumstances constituting Cause (as defined below), the Company shall assign
and transfer to the Executive, after Executive has met all of Executive's
obligations hereunder in connection with such termination of employment, the
ownership in the aforesaid Managers Insurance Fund. In the event that this
Agreement is terminated in circumstances constituting Cause, the Company, in its
absolute discretion, may retain its payments to such funds and release to the
Executive only those sums contributed by Executive to such funds.  

--------------------------------------------------------------------------------

  3.3.      Keren Hishtalmut . The Company and Executive shall open and maintain
a Keren Hishtalmut Fund (the “Fund”). The Company shall contribute to the Fund
an amount equal to 7.5% of each monthly Salary payment up to the maximum amount
recognized for tax benefits pursuant to the Income Tax Ordinance, and Executive
shall contribute to the Fund an amount equal to 2.5% of each monthly Salary
payment up to the maximum amount recognized for tax purposes pursuant to the
Income Tax Ordinance. Executive hereby instructs the Company to transfer to the
Fund the amount of Executive’s and the Company’s contribution from each monthly
Salary payment.     3.4.      Liability Insurance Indemnification. The Company
shall provide the Executive (including his heirs, executors and administrators)
with coverage under a standard directors' and officers' liability insurance
policy at the Company's expense.   4.      CONFIDENTIALITY     4.1.     
Maintenance of Confidential Information. The Executive acknowledges that in the
course of employment hereunder the Executive will, either directly or
indirectly, have access to and be entrusted with information (whether oral,
written or by inspection) relating to the Company or the Parent Company or their
respective affiliates, associates or customers (the "Confidential Information").
     For the purposes of this Agreement, "Confidential Information" includes,
without limitation, any and all Developments (as defined herein), trade secrets,
inventions, innovations, techniques, processes, formulas, drawings, designs,
products, systems, creations, improvements, documentation, data, specifications,
technical reports, customer lists, supplier lists, distributor lists,
distribution channels and methods, retailer lists, reseller lists, employee
information, financial information, sales or marketing plans, competitive
analysis reports and any other thing or information whatsoever, whether
copyrightable or uncopyrightable or patentable or unpatentable. The Executive
acknowledges that the Confidential Information constitutes a proprietary right,
which the Company and the Parent Company are entitled to protect. Accordingly
the Executive covenants and agrees that during the Term and thereafter until
such time as all the Confidential Information becomes publicly known and made
generally available through no action or inaction of the Executive, the
Executive will keep in strict confidence the Confidential Information and shall
not, without prior written consent of the Company, disclose, use or otherwise
disseminate the Confidential Information, directly or indirectly, to any third
party.     4.2.      Exceptions. The general prohibition contained in Section
4.1 against the unauthorized disclosure, use or dissemination of the
Confidential Information shall not apply in respect of any Confidential
Information that:      4.2.1.      is available to the public generally in the
form disclosed;      4.2.2.      becomes part of the public domain through no
fault of the Executive;  

--------------------------------------------------------------------------------

  4.2.3.      is already in the lawful possession of the Executive at the time
of receipt of the Confidential Information, as can be proven by written
documentation; or     4.2.4.      is compelled by applicable law to be
disclosed, provided that the Executive gives the Company prompt written notice
of such requirement prior to such disclosure and provides assistance in
obtaining an order protecting the Confidential Information from public
disclosure.   4.3.      Developments. Any information, technology, technical
data or any other thing or documentation whatsoever which the Executive, either
by himself or in conjunction with any third party, has conceived, made,
developed, acquired or acquired knowledge of during the Executive's employment
with the Company or which the Executive, either by himself or in conjunction
with any third party, shall conceive, make, develop, acquire or acquire
knowledge of (collectively the "Developments") during the Term or at any time
thereafter during which the Executive is employed by the Company shall
automatically form part of the Confidential Information, and shall become and
remain the sole and exclusive property of the Company. Accordingly, the
Executive does hereby irrevocably, exclusively and absolutely assign, transfer
and convey to the Company in perpetuity all worldwide right, title and interest
in and to any and all Developments and other rights of whatsoever nature and
kind in or arising from or pertaining to all such Developments created or
produced by the Executive during the course of performing this Agreement,
including, without limitation, the right to effect any registration in the world
to protect the foregoing rights. The Company shall have the sole, absolute and
unlimited right throughout the world, therefore, to protect the Developments by
patent, copyright, industrial design, trademark or otherwise and to make, have
made, use, reconstruct, repair, modify, reproduce, publish, distribute and sell
the Developments, in whole or in part, or combine the Developments with any
other matter, or not use the Developments at all, as the Company sees fit.  
4.4.      Protection of Developments. The Executive does hereby agree that, both
before and after the termination of this Agreement, the Executive shall perform
such further acts and execute and deliver such further instruments, writings,
documents and assurances (including, without limitation, specific assignments
and other documentation which may be required anywhere in the world to register
evidence of ownership of the rights assigned pursuant hereto) as the Company
shall reasonably require in order to give full effect to the true intent and
purpose of the assignment made under Section 4.3 hereof. If the Company is for
any reason unable, after reasonable effort, to secure execution by the Executive
on documents needed to effect any registration or to apply for or prosecute any
right or protection relating to the Developments, the Executive hereby
designates and appoints the Company and its duly authorized officers and agents
as the Executive's agent and attorney to act for and in the Executive's behalf
and stead to execute and file any such document and do all other lawfully
permitted acts necessary or advisable in the opinion of the Company to effect
such registration or  

--------------------------------------------------------------------------------

  to apply for or prosecute such right or protection, with the same legal force
and effect as if executed by the Executive.     4.5.      Fiduciary Obligation.
The Executive declares that the Executive's relationship to the Company is that
of fiduciary, and the Executive agrees to act towards the Company and otherwise
behave as a fiduciary of the Company.     4.6.      Remedies. The parties to
this Agreement recognize that any violation or threatened violation by the
Executive of any of the provisions contained in this 4 may result in immediate
and irreparable damage to the Company and that the Company could not adequately
be compensated for such damage by monetary award alone. Accordingly, the
Executive agrees that in the event of any such violation or threatened
violation, the Company shall, in addition to any other remedies available to the
Company at law or in equity, be entitled as a matter of right to apply to such
relief by way of restraining order, temporary or permanent injunction and to
such other relief as any court of competent jurisdiction may deem just and
proper.     4.7.      Trade of Parent Company Securities. The Executive
acknowledges that the Company is a wholly-owned subsidiary of the Parent
Company, which is a publicly traded company. Therefore, the Executive agrees not
to use any Confidential Information in connection with the purchase or sale of
the securities of the Parent Company. The Executive further acknowledges that
any such use would constitute a violation of securities laws.     4.8.     
Reasonable Restrictions. The Executive agrees that all restrictions in this 4
are reasonable and valid, and all defenses to the strict enforcement thereof by
the Company are hereby waived by the Executive.   5.      NON-COMPETITION    
5.1.      Non Competition. Executive agrees and undertakes that he will not, so
long as he is employed by the Company and for a period of 12 months following
termination of his employment for whatever reason, directly or indirectly, as
owner, partner, joint venture, stockholder, employee, broker, agent, principal,
corporate officer, director, licensor or in any other capacity whatever engage
in, become financially interested in, be employed by, or have any connection
with any business or venture that competes with the Company's business,
including any business which, when this Agreement terminates, the Company
contemplates in good faith to be materially engaged in within 12 months
thereafter, provided that the Company has taken demonstrable actions to promote
such engagement or that the Company's Board of Directors has adopted a
resolution authorizing such actions prior to the date of termination; provided,
however, that Executive may own securities of any corporation which is engaged
in such business and is publicly owned and traded but in an amount not to exceed
at any one time one percent (1%) of any class of stock or securities of such
company, so long as he has no active role in the publicly owned and traded
company as director, employee, consultant or otherwise.  

--------------------------------------------------------------------------------

  5.2.      No Solicitation. Executive agrees and undertakes that during the
period of his employment and for a period of 12 months following termination, he
will not, directly or indirectly, including personally or in any business in
which he is an officer, director or shareholder, for any purpose or in any
place, employ any person (as an employee or consultant) employed by the Company
at such time or during the preceding twelve months, unless such person has been
terminated by the Company, provided however, that such person who is terminated
by the Company may be employed by Executive as described above only after the
expiration of twelve months after the effective date of such termination.   6. 
    TERMINATION     6.1.      Termination For Cause or Disability. This
Agreement may be terminated at any time by the Company without notice, for Cause
or in the event of the Disability of Executive. For the purposes of this
Agreement, "Cause" also means that the Executive shall have:      6.1.1.     
committed an intentional act of fraud, embezzlement or theft in connection with
the Executive's duties or in the course of the Executive's employment with the
Company;      6.1.2.      intentionally and wrongfully damaged property of the
Company, or any of its respective affiliates, associates or customers;     
6.1.3.      intentionally or wrongfully disclosed any of the Confidential
Information;      6.1.4.      made material personal benefit at the expense of
the Company without the prior written consent of the management of the Company;
     6.1.5.      accepted shares or options or any other gifts or benefits from
a vendor without the prior written consent of the management of the Company;  
   6.1.6.      fundamentally breached any of the Executive's material covenants
contained in this Agreement; or      6.1.7.      willfully and persistently,
without reasonable justification, failed or refused to follow the lawful and
proper directives of the Company specifying in reasonable detail the alleged
failure or refusal and after a reasonable opportunity for the Executive to cure
the alleged failure or refusal.       For the purposes of this Agreement, an act
or omission on the part of the Executive shall not be deemed "intentional," if
it was due to an error in judgment or negligence, but shall be deemed
"intentional" if done by the Executive not in good faith and without reasonable
belief that the act or omission was in the best interests of the Company, or its
respective affiliates, associates or customers. For the purposes of this
Agreement, "Disability" shall mean any physical or mental illness or injury as a
result of which Executive remains absent from work for a period of six (6)
successive months, or an aggregate of six (6) months in any  

--------------------------------------------------------------------------------

  twelve (12) month period. Disability shall occur upon the end of such
six-month period.   6.2.      Severance for Termination With Cause. If the
Company terminates the Executive's employment for Cause [The definition of Cause
do not include Disability, therefore there’s no need to address disability
here], then the Company will not be obligated to pay the Executive any severance
payments or provide any notice whatsoever to the Executive.   6.3.     
Termination Without Cause. Either the Executive or the Company may terminate the
Executive's employment without Cause, for any reason whatsoever, with 30 days
prior written notice within the first 5 months of the Executive’s engagement,
60 days, within the 6-12 months of the Executive's engagement, and with 90 days
prior written notice thereafter.   6.4.      The Notice Period.     6.4.1.
During the period following the notice of termination (the "Notice Period"),
Executive shall cooperate with the Company and use his best efforts to assist
the integration into the Company's organization of the person or persons who
will assume Executive's responsibilities.     6.4.2. This Agreement shall remain
in full force and effect until the end of the Notice Period and there shall be
no change in Executive's compensation terms or any of his obligations hereunder
during such Notice period unless otherwise agreed by the parties hereto in
writing.       6.4.3. Notwithstanding sub-section (b) above, during the Notice
Period the Company may, at its discretion, relieve Executive of his position
immediately, upon which Executive shall leave the Company on such notice from
the Company. Such actions shall not derogate in any way or manner whatsoever
from Executive's rights to receive the Salary until the end of the Notice
period.    6.5.      Limitation of Damages. It is agreed that in the event of
termination of employment, neither the Company, nor the Executive shall be
entitled to any notice, or payment in excess of that specified in this Section
6.   6.6.      Return of Materials. Within three (3) days of any termination of
employment hereunder, or upon any request by the Company at any time, the
Executive will return or cause to be returned any and all Confidential
Information and other assets of the Company (including all originals and copies
thereof), which "assets" include, without limitation, hardware, software, keys,
security cards and backup tapes that were provided to the Executive either for
the purpose of performing the employment services hereunder or for any other
reason. The Executive acknowledges that the Confidential Information and the
assets are proprietary to the Company, and the Executive agrees to return them
to the Company in the same condition as the Executive received such Confidential
Information and assets.   6.7.      Effect of Termination. Sections 4 and 5
hereto and hereto shall remain in full force and effect after termination of
this Agreement, for any reason whatsoever.  

--------------------------------------------------------------------------------

7.      MUTUAL REPRESENTATIONS     7.1.      Executive represents and warrants
to the Company that the execution and delivery of this Agreement and the
fulfillment of the terms hereof (i) will not constitute a default under or
conflict with any agreement or other instrument to which he is a party or by
which he is bound, and (ii) do not require the consent of any person or entity.
    7.2.      The Company represents and warrants to Executive that this
Agreement has been duly authorized, executed and delivered by the Company and
that the fulfillment of the terms hereof (i) will not constitute a default under
or conflict with any agreement of other instrument to which it is a party or by
which it is bound, and (ii) do not require the consent of any person of entity.
    7.3.      Each party hereto warrants and represents to the other that this
Agreement constitutes the valid and binding obligation of such party enforceable
against such party in accordance with its terms subject to applicable
bankruptcy, insolvency, moratorium and similar laws affecting creditors' rights
generally, and subject, as to enforceability, to general principles of equity
(regardless if enforcement is sought in proceeding in equity or at law).  

8.      NOTICES     8.1.      Notices. All notices required or allowed to be
given under this Agreement shall be made either personally by delivery to or by
facsimile transmission to the address as hereinafter set forth or to such other
address as may be designated from time to time by such party in writing: 8.1.1.
in the case of the Company, to:  

Percival Ltd.
P.O.Box 18, Timrat 23840
Attn: Gadi Aner
Fax: 04-6040486

with a copy to
Ori Rosen, Adv.
Ori Rosen & Co. Law Offices
1 Azrieli Center (round tower)
Tel Aviv 67021, Israel
Fax: 972-3-607-4701
Email: ori@rosenlaw.co.il


8.1.2.      and in the case of the Executive, to the Executive's last residence
address known to the Company.  

8.2.      Change of Address. Any party may, from time to time, change its
address for service hereunder by written notice to the other party in the manner
aforesaid.  

--------------------------------------------------------------------------------

9.      GENERAL     9.1.      Entire Agreement. As of from the date hereof, any
and all previous agreements, written or oral between the parties hereto or on
their behalf relating to the employment of the Executive by the Company are null
and void. The parties hereto agree that they have expressed herein their entire
understanding and agreement concerning the subject matter of this Agreement and
it is expressly agreed that no implied covenant, condition, term or reservation
or prior representation or warranty shall be read into this Agreement relating
to or concerning the subject matter hereof or any matter or operation provided
for herein.     9.2.      Personal Agreement. The provisions of this Agreement
are in lieu of the provisions of any collective bargaining agreement, and
therefore, no collective bargaining agreement shall apply with respect to the
relationship between the parties hereto (subject to the applicable provisions of
law).     9.3.      Further Assurances. Each party hereto will promptly and duly
execute and deliver to the other party such further documents and assurances and
take such further action as such other party may from time to time reasonably
request in order to more effectively carry out the intent and purpose of this
Agreement and to establish and protect the rights and remedies created or
intended to be created hereby.     9.4.      Waiver. No provision hereof shall
be deemed waived and no breach excused, unless such waiver or consent excusing
the breach is made in writing and signed by the party to be charged with such
waiver or consent. A waiver by a party of any provision of this Agreement shall
not be construed as a waiver of a further breach of the same provision.    
9.5.      Amendments in Writing. No amendment, modification or rescission of
this Agreement shall be effective unless set forth in writing and signed by the
parties hereto.     9.6.      Assignment. Except as herein expressly provided,
the respective rights and obligations of the Executive and the Company under
this Agreement shall not be assignable by either party without the written
consent of the other party and shall, subject to the foregoing, enure to the
benefit of and be binding upon the Executive and the Company and their permitted
successors or assigns. Nothing herein expressed or implied is intended to confer
on any person other than the parties hereto any rights, remedies, obligations or
liabilities under or by reason of this Agreement.     9.7.      Severability. In
the event that any provision contained in this Agreement shall be declared
invalid, illegal or unenforceable by a court or other lawful authority of
competent jurisdiction, such provision shall be deemed not to affect or impair
the validity or enforceability of any other provision of this Agreement, which
shall continue to have full force and effect.  

--------------------------------------------------------------------------------

9.8.      Headings. The headings in this Agreement are inserted for convenience
of reference only and shall not affect the construction or interpretation of
this Agreement.   9.9.      Number and Gender. Wherever the singular or
masculine or neuter is used in this Agreement, the same shall be construed as
meaning the plural or feminine or a body politic or corporate and vice versa
where the context so requires.   9.10.      Governing Law. This Agreement shall
be construed and interpreted in accordance with the laws of the state of Israel
applicable therein, and each of the parties hereto expressly agrees to the
jurisdiction of the courts of the state of Israel. The sole and exclusive place
of jurisdiction in any matter arising out of or in connection with this
Agreement shall be the applicable Tel-Aviv court.   9.11.      Enurement. This
Agreement is intended to bind and enure to the benefit of the Company, its
successors and assigns, and the Executive and the personal legal representatives
of the Executive.  

[Remainder of this page left intentionally blank]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Agreement effective as
of the date and year first above written.

PERCIVAL
LTD.                                                                 YAMI
TARSI        

Per: /s/ Gadi
Aner                                                                    /s/ Yami
Tarsi
Name: Gadi Aner
Title: Chairman of the Board of Directors

WE APPROVE AND AGREE:


MEDINA INTERNATIONAL CORP.


Per: /s/ Gadi Aner
Name: Gadi Aner
Title: Chairman of the Board of Directors


--------------------------------------------------------------------------------